DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 187-206 are pending for examination.
Priority 
This application is a DIV of 16/435,146 06/07/2019, now US PAT 10881689, 16/435,146 is a DIV of 15/977,798 05/11/2018, now abandoned.
Election/Restriction
Applicant’s election without traverse of the following species in the reply filed on 04/19/2021 is acknowledged:

    PNG
    media_image1.png
    309
    590
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    113
    596
    media_image2.png
    Greyscale



    PNG
    media_image2.png
    113
    596
    media_image2.png
    Greyscale

According to Applicants the elected sequences read on all of the claims 187-206.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 187-193, 196, and 202-205 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duchateau et al. (US10584352B2), Eyquem et al. (2017), in view of McDonagh et al. (US 20120045436 A1), Ho et al. WO2014158821-A1, and Cowan et al. (WO2016073955A2).
Duchateau et al. (US10584352B2) teach a method for genetically modifying T-cells to comprise a CAR construct, which is inserted into the genome of T-cells using guide RNA targeting 
Duchateau et al. do not teach a method for engineering T cells comprising disrupting the B2M gene.
Eyquem et al. teach the design of genetically modifying T-cells to express a CAR construct that is inserted into the TRAC locus using the CRISPR/Cas9 system. Eyquem et al. also teach the design of CAR constructs that target the B2M locus. See page 3, which recites the following:
“[T]o further define the importance of CAR expression levels, we generated T cells that expressed CAR from different genomic loci and promoters. To examine the specific contribution of the TRAC locus and its promoter, we designed a further seven constructs targeting the 1928z CAR to the TRAC or the β2-microglobulin (B2M) locus (MHC-I-related gene known to be expressed in all T cells), using either endogenous or exogenous promoters (Fig. 3a, b, Extended Data Fig. 8a–e). We successfully engineered CAR T cells at both loci, achieving homogenous CAR expression with mean levels ranging from seven times lower (B2M-PGK100) to more than 
Eyquem et al. (at page 6) describes the following CAR B2M-Talen-targeting sequence:  5′-TTAGCTGTGCTCGCGC-(TACTCTCTCTTTCTG)-GCCTGGAGGCTATCCA-3′. Left TAL effector (spacer) right TAL effector. The highlighted sequence is identical to SEQ ID NO: 417 of the instant application, which represents the same target nucleotide sequence for the design of B2M gRNA. (Claim 191).
Additionally it is noted that the CAR constructs of Eyquem et al. include AAV6 vector sequence, see page 6 in the “Gene Targeting” section. (Claims 204-205).

    PNG
    media_image3.png
    372
    579
    media_image3.png
    Greyscale

Regarding claim 187, Duchateau et al. and Eyquem et al. do not disclose a  scFv targeting CD70 as set forth in SEQ ID NO: 1592, however this sequence is disclosed in the prior art, see McDonagh et al. (US 20120045436 A1).  McDonagh et al. discloses methods for treating a cancer in a human subject comprising administering to the subject having a CD70 expressing cancer an 
Additionally, Duchateu et al. and Eyquem et al. do not disclose SEQ ID NO: 1593, anti-CD70 antibody light chain variable region.  However, Ho et al. WO2014158821-A1, discloses SEQ ID NO: 2, which is 100% identical to SEQ ID NO: 1593 of the instant invention, Anti-CD70 antibody light chain variable region (VL), SEQ ID 2.
Regarding the B2M gRNA of claim 192, Duchateau et al. and Eyquem et al. does not disclose this sequence.  However, this sequence is also known in the art.  Cowan et al. (WO2016073955A2) discloses human B2M targeted guide RNA, SEQ ID NO: 21 of Cowan et al., which is 100% identical to SEQ ID NO: 466 (as set forth in the specification as filed).
It would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to have modified the teachings of Duchateau et al. and Eyquem et al. with the teachings of Cowan et al., McDonagh et al., and Ho et al. to produce engineered human T cells expressing the nucleic acid constructs according to the present invention.  One of ordinary skill in the art would have been motivated to substitute the anti-CD70 scFv variable heavy and light chains described in the prior art (McDonagh and Ho et al.), and further using the sequences disclosed in the art using the Cas9 system for generating disruptions of the TRAC and B2M genes described in the prior art (Cowan et al.), into the disclosure of CARs of Duchateau et al. and Eyquem et al. for the generation of engineered T-cells that can be used as allogeneic CAR T cells, that do not cause GVHD, and expressing an anti-CD70 CAR.  One of ordinary skill in the art would have been motivated to make these substitutions because it is obvious to substitute equivalent sequences encoding CARs targeting a tumor antigen, for the sequences of Duchateau et al. or Eyquem et al. 
Moreover, in regards to the various sequences described in the instant claims as being directed to the TRAC, B2M genes, or anti-CD70 sequences, absent evidence that these sequences (i.e. SEQ ID NO: 1342-1345, claims 190-193) have superior properties in comparison to the prior art sequences that are known for targeting either the TRAC or B2M loci, modification of the prior art sequences was well known in the art at the time of the effective filing date of the instant invention, and as demonstrated in the methods section of the cited references. As per MPEP 2144.05, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant case, since the target sites of the TRAC and B2M loci were known in the art, it would have been obvious to perform routine experimentation to identify gRNA sequences that would specifically target these loci based upon the prior art sequence disclosures. Moreover, absent evidence of unexpected or superior properties, it would have been within the skill of the ordinary artisan to identify optimal or workable CAR structures targeting CD70 at the time of the instant invention and further to insert these CAR structures into the TCR alpha locus or the B2M locus as discussed in Eyquem.  
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their 
Therefore, the invention as a whole would have been prima facie obvious over the cited art at the effective filing date of the instant invention.
Claim Objections
Claims 194-195, 197-201 and 206 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.













Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANET L EPPS -SMITH/
Primary Examiner, Art Unit 1699